Case 2:20-cv-00342-JRS-DLP Document 18 Filed 07/16/20 Page 1 of 2 PageID #: 98




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                   TERRE HAUTE DIVISION
____________________________________
                                                  :
DUSTIN LEE HONKEN,                                :
                                                  :
                                 Plaintiff,       :  No. 2:20-cv-00342-JRS-DLP
                                                  :
        v.                                        :  *** Capital Case ***
                                                  :
WILLIAM P. BARR, in his official capacity as      :
the Attorney General of the United States;        :
MICHAEL CARVAJAL, in his official capacity        :  Execution scheduled for
as the Director of the Federal Bureau of Prisons; :  July 17, 2020
DONALD W. WASHINGTON,                             :
in his official Capacity as the Director of the   :
United States Marshal Service; and                :
T.J. WATSON, in his official capacity as the      :
Complex Warden for the United States              :
Penitentiary, Terre Haute,                        :
                                                  :
                                Defendants        :
____________________________________              :

                 PLAINTIFF’S REPLY TO GOVERNMENT’S RESPONSE

       Plaintiff Dustin Lee Honken, through undersigned counsel, files this reply to the

Government’s Response regarding the Court’s July 15, 2020 Order Directing Plaintiff to Show

Cause Why Action Should Not Be Dismissed As Moot (Filing No. 17). Plaintiff appreciates the

Government’s agreement to modify its restrictions on the presence of Father O’Keefe at

Plaintiff’s execution in response to Plaintiff’s objections.

       Nonetheless, Plaintiff respectfully submits that this case is not moot unless and until

Father O’Keefe has actually been permitted to minister to Mr. Honken at his execution as he has

requested and as the Government has now agreed through its counsel. Cf. Kikumura v. Turner,

28 F.3d 592, 597 (7th Cir. 1994) (declining to find challenge to prison policy that prohibited

foreign language materials moot even though the policy had been repealed). Undersigned

                                                  1
Case 2:20-cv-00342-JRS-DLP Document 18 Filed 07/16/20 Page 2 of 2 PageID #: 99




counsel has been informed that Mr. Honken today received conflicting information about his

access to Father O’Keefe at the execution. Given the gravity of the issues, it is critical that

Plaintiff have an avenue to seek redress in the event that, notwithstanding the good faith

representations by Department of Justice counsel, a BOP official declines to abide by the

Government’s commitment, as expressed in the Government’s Response.

       Accordingly, Plaintiff submits that this action should remain open until Father O’Keefe

has been permitted to minister to Mr. Honken at his execution, as he has requested and as the

Government has now agreed, at which time all parties agree it will be moot.

Dated: July 16, 2020                           Respectfully submitted,

                                       By:     /s/ Kyle R. Freeny
                                               Kyle R. Freeny*
                                               Greenberg Traurig, LLP
                                               2101 L Street, N.W.
                                               Washington, DC 20037
                                               Tel: (202) 331-3100
                                               FreenyK@gtlaw.com
                                               * Application for admission pending in
                                               D.C.; practice limited to federal courts
                                               and agencies.

                                               Abigail A. Clapp (Ind. Atty. No. 25444-45)
                                               Greenberg Traurig, LLP
                                               77 W. Wacker Dr., Ste. 3100
                                               Chicago, IL 60601
                                               Tel. (312) 456-8400
                                               Fax    (312) 899-0393
                                               Email ClappA@gtlaw.com


                                 CERTIFICATE OF SERVICE

         I hereby certify that on July 16, 2020, a copy of the foregoing Plaintiff’s Reply to
Government’s Response was filed electronically. Service of this filing will be made on all ECF-
registered counsel by operation of the court's electronic filing system. Parties may access this
filing through the court's system.
                                                     /s/ Kyle R. Freeny



                                                  2
